     Case: 4:20-cv-00581-SPM Doc. #: 1 Filed: 04/27/20 Page: 1 of 6 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MICHAEL CARUSO,                                )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )        Case No.:
                                               )
THE CITY OF ST. LOUIS,                         )
MISSOURI,                                      )        JURY TRIAL DEMANDED
                                               )
        Defendant.                             )

                                           COMPLAINT

                                  PARTIES & JURISDICTION

        1.      At all times relevant herein, Plaintiff, Michael Caruso (hereinafter “Caruso”), was

and is a resident of the City of St. Louis, in the State of Missouri and a citizen of the United States

of America. At all times relevant herein, Caruso was employed by the City of St. Louis through

the Metropolitan Police Department, City of St. Louis (hereinafter “Department”), located in the

Eastern Division of the Eastern District of Missouri.

        2.      Defendant City of St. Louis, Missouri (hereinafter “City”) is a municipal

corporation organized and existing under the laws of the State of Missouri. More specifically, it

is a charter city that operates the Department.

        3.     The adverse employment action Caruso suffered occurred in the City of St. Louis,

State of Missouri, within the Eastern Division of the Eastern District of Missouri.

        4.     This action is brought pursuant to 29 U.S.C. § 621 et seq. and 42 U.S.C. §2000(e) et

seq. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

        5.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
   Case: 4:20-cv-00581-SPM Doc. #: 1 Filed: 04/27/20 Page: 2 of 6 PageID #: 2




         6.    Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38(b).

                             FACTS COMMON TO ALL COUNTS

         7.    Caruso has been an employee of the Department since December 20, 1976. He was

promoted to the rank of major in January 2013. He was later promoted to Lieutenant Colonel.

         8.    On August 17, 2016, Caruso filed a Complaint against Defendant City in the United

States District Court for the Eastern District of Missouri alleging discrimination based on his

gender and his race (hereinafter the “Discrimination Lawsuit”).

         9.    On August 6, 2017, the Post-Dispatch publicly reported that the Discrimination

Lawsuit ultimately settled for $300,000.00.

         10.   Caruso turned 65 on June 30, 2019. He was notified that employment would end at

5:00 p.m. the day before his birthday.

         11.   Caruso was fired in retaliation for filing the Discrimination Lawsuit against

Defendant City.

         12.   Defendant City also terminated Caruso as a result of his age.

         13.   After Caruso was fired, Defendant filled his position with someone under the age

of 65.

         14.   Caruso timely filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (hereinafter “EEOC”).

         15.   The EEOC issued Caruso a “right to sue” letter on January 28, 2020.

         16.   As a direct and proximate result of the acts of the Defendant alleged herein, Caruso

has suffered and will continue to suffer lost wages and other benefits of employment.

         17.   As a direct and proximate result of the acts of the Defendant alleged herein, Caruso

has suffered and will continue to suffer emotional pain and suffering, mental anguish,


                                                  2
   Case: 4:20-cv-00581-SPM Doc. #: 1 Filed: 04/27/20 Page: 3 of 6 PageID #: 3




inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of personal

and professional reputation.

                                        COUNT I
                      AGE DISCRIMINATION IN VIOLATION OF ADEA

       For Count I of Plaintiff’s cause of action against Defendants, Plaintiff states:

       18.     Caruso alleges and incorporates by reference as if fully set forth herein all preceding

paragraphs of this Complaint.

       19.     Caruso was a member of a protected class because he was over the age of 40.

       20.     Caruso was qualified to perform the duties of his position and met Defendant’s

legitimate job expectations at the time of his wrongful discharge.

       21.     Caruso suffered an adverse employment action when he was fired by the Defendant

because of his age.

       22.     Caruso’s replacement was substantially younger than him.

       23.     Any purported reasons offered by Defendant for Caruso’s discharge were nothing

but pretext to cover-up Caruso’s illegal termination because of his age.

       24.     The actions and practices complained of herein were in violation of Caruso’s rights

secured by 29 U.S.C. § 621 et seq.

       25.     As a direct and proximate result of the acts of the Defendant as alleged herein,

Caruso was wrongfully discharged, resulting in lost wages and other benefits of employment.

       26.     As a direct and proximate result of the acts of the Defendant as alleged herein,

Caruso has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of

reputation.



                                                 3
   Case: 4:20-cv-00581-SPM Doc. #: 1 Filed: 04/27/20 Page: 4 of 6 PageID #: 4




          27.     The conduct of the Defendant as set forth above was an intentional Violation of the

ADEA or demonstrated a reckless disregard for the provisions of the ADEA, making an award of

liquidated damages appropriate in this case.

          WHEREFORE, Plaintiff Michael Caruso prays this Court enter judgment in his favor and

against the Defendant and thereafter order Defendant to make him whole by awarding him

damages for his lost wages and benefits of employment, as well as reinstatement or front pay.

as well as for his emotional pain and suffering, inconvenience, mental anguish, loss of enjoyment

of life, humiliation, stress, and loss of reputation. Plaintiff further requests that this Court award

him liquidated damages, his costs and attorneys’ fees, and such other and further relief as may

appear to the Court to be equitable and just under the totality of the circumstances.

                                      COUNT II
                PLAINTIFF’S RETALIATION CLAIM PURSUANT TO TITLE VII

          For Count II of Plaintiff’s cause of action against Defendant, Plaintiff states:

          28.     Plaintiff alleges and incorporates by reference as if fully set forth herein, the

preceding paragraphs of his Complaint

          29.     During his employment, Plaintiff suffered discrimination as described above.

          30.     Plaintiff filed a lawsuit as a result of the illegal discrimination he experienced as

set forth above.

          31.     Plaintiff was retaliated against by Defendant when he was fired by Defendant

because he opposed practices prohibited by Title VII, which was a materially adverse employment

action.

          32.     There is a causal connection between Plaintiff’s wrongful termination and his

protected activity.


                                                    4
   Case: 4:20-cv-00581-SPM Doc. #: 1 Filed: 04/27/20 Page: 5 of 6 PageID #: 5




       33.     The acts and/or omissions complained of herein were in violation of Plaintiff’s

rights secured by 42 U.S.C. §2000(e) et seq.

       34.     As a direct and proximate result of the acts of the Defendant alleged herein, Plaintiff

has suffered and will continue to suffer lost wages and other benefits of employment.

       35.     As a direct and proximate result of the acts of the Defendant as alleged herein,

Plaintiff has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, stress, and loss of

professional reputation.

       36.     The conduct of the Defendant as set forth herein was wanton, willful, and showed

reckless indifference to Plaintiff’s statutory rights as set forth above and/or its conduct was

outrageous because of its evil motive or reckless indifference to the rights of others, making an

award of punitive damages against the Defendant appropriate to punish it and to deter it and others

from like conduct in the future.

       WHEREFORE, Plaintiff Michael Caruso prays this Court enter judgment in his favor and

against the Defendant and thereafter order Defendant to make him whole by awarding him

damages for his lost wages and benefits of employment, reinstatement or front pay, as well as

compensation for his emotional pain and suffering, inconvenience, mental anguish, loss of

enjoyment of life, humiliation, stress, and loss of reputation. Plaintiff further requests that this

Court award him punitive damages against Defendant in such sum that will serve to punish it and

to deter it and others from like conduct in the future, award Plaintiff his costs and attorneys’ fees,

and such other and further relief as may appear to the Court to be equitable and just under the

totality of the circumstances.




                                                  5
Case: 4:20-cv-00581-SPM Doc. #: 1 Filed: 04/27/20 Page: 6 of 6 PageID #: 6




                                 Respectfully submitted,

                                 PLEBAN & PETRUSKA LAW, LLC

                           By:           /s/ J.C. Pleban
                                 C. John Pleban, Mo. Bar No. 24190
                                 cpleban@plebanlaw.com
                                 Lynette M. Petruska, Mo. Bar No. 41212
                                 lpetruska@plebanlaw.com
                                 J.C. Pleban, Mo. Bar No. 63166
                                 JC@plebanlaw.com
                                 Benjamin P. Kates, Mo. Bar No. 65557
                                 bkates@Plebanlaw.com
                                 2010 South Big Bend Blvd.
                                 St. Louis, MO 63117
                                 (314) 645-6666 - Telephone
                                 (314) 645-7376 - Facsimile

                                 Attorneys for Plaintiff




                                    6
